Citation Nr: 1021729	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  09-18 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for diabetes mellitus with erectile dysfunction.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran  had active military service from September 1966 
to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veteran 
s Affairs (VA) Regional Office (RO) in New York, New York. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's service-connected diabetes mellitus with 
erectile dysfunction is currently controlled by oral 
medication and a restricted diet, but with no regulation of 
the Veteran's activities; the Veteran's diabetes related 
erectile dysfunction has not resulted in deformity of the 
penis with loss of erectile power.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus with erectile dysfunction have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.115b, 4.119, Diagnostic Codes 7522, 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an August 2007 pre-rating letter provided 
notice to the Veteran of the evidence and information needed 
to substantiate the claim for service connection and provided 
the Veteran with notice of the disability and effective date 
elements pursuant to Dingess/Hartman.  This letter also 
informed the Veteran of what information and evidence must be 
submitted by the Veteran , and what information and evidence 
would be obtained by VA.  The letter further requested that 
the Veteran submit any additional information or evidence in 
his possession that pertained to his claim.  The April 2009 
SOC set forth the criteria for higher ratings for diabetes 
mellitus (which suffices for Dingess/Hartman).  The December 
2007 RO rating decision reflects the initial adjudication of 
the claim on appeal.  Hence, the August 2007 letter-which 
meets all four of Pelegrini's content of notice requirement- 
also meets the VCAA's timing of notice requirement.
 
Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran 's service 
treatment records, VA medical records, and the report of a 
February 2008 VA examination.  Also of record and considered 
in connection with the appeal are various written statements 
provided by the Veteran  as well as by his representative, on 
his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular DC, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise,  
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's diabetes mellitus is currently rated as 20 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7913 (2009).  Under DC 7913, a 20 percent rating is 
warranted for DM that requires insulin and restricted diet, 
or; oral hypoglycemic agent and restricted diet.  A 40 
percent rating is warranted for DM that requires insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is assigned where the Veteran requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or weekly visits to a diabetic 
care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
assigned when the Veteran requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Complications of diabetes are evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Non-compensable 
complications are considered part of the diabetic process 
under DC 7913.  See Diagnostic Code 7913, note (1).

An April 2007 VA medical record reflects that after 
undergoing laboratory testing, the Veteran was diagnosed with 
diabetes.

A May 2007 VA medical record reflects that the Veteran's 
diagnosis of diabetes was discussed along with diet, weight 
loss, and medication.  The Veteran agreed to see nutritionist 
and to start walking.  The Veteran was to start taking 
Metformin, twice a day.  

A May 2007 VA clinical dietitian record reflects that the 
Veteran had adjusted his diet, cutting back on sweets and 
refined carbohydrates.  The Veteran was advised to start 
walking for exercise.  

An August 2007 VA medical record reflects that the Veteran 
stopped taking Metformin and started taking Glipizide for his 
diabetes.

In a December 2007 rating decision, the RO granted service 
connection for DM and assigned an initial 20 percent 
disability.  The RO noted  that the Veteran's DM was 
controlled with diet, exercise, and oral medication.  

A February 2008 VA DM examination report reflects that the 
Veteran has not had ketoacidosis of hypoglycemic reactions 
and no hospitalizations.  He works full time as a painter and 
his activities of daily living are not affected because of 
his DM.  His current treatment is Glipizide.  He visits his 
diabetic care provide every three months.  He has reported 
impotence since 2002.  His eye examination was negative.  The 
diagnosis was DM, type II.  It was noted that his erectile 
dysfunction multifactory etiology, the exact contribution of 
the Veteran's DM in his existing erectile dysfunction is 
impossible to determine.

By an April 2008 rating decision, the RO continued the 
initial 20 percent rating for DM and expanded the disability 
to include erectile dysfunction.  The RO established that the 
Veteran  had erectile dysfunction related to DM; however, the 
Veteran 's erectile dysfunction did not warrant a compensable 
rating.  The Veteran was also granted special monthly 
compensation based on loss of use of a creative organ.  

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
an initial rating in excess of 20 percent for service-  
connected diabetes mellitus with erectile dysfunction have 
not been met at any time  since the August 13, 2007 effective 
date of the grant of  service connection for that disability. 

Specifically, while the evidence shows the Veteran takes oral 
medication and was instructed to maintain a diabetic diet, 
there is no evidence of regulation of activities in any of 
the VA medical records, to include the February 2008 VA 
examination report and the Veteran has not asserted such 
limitation.  In addition, the February 2008 VA examiner 
indicated that there were no ketoacidosis or hypoglycemic 
reactions.  Therefore, the criteria for an initial rating in 
excess of 20 percent for diabetes mellitus, under the 
criteria of Diagnostic Code 913, are not met.

In addition, the RO has identified erectile dysfunction as a 
complication of diabetes, but for which a compensable 
disability rating is not warranted.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (2009).  The Board must thus determine 
whether a compensable disability rating can in fact be 
awarded for erectile dysfunction.

Erectile dysfunction is rated by analogy, to "penis, 
deformity, with loss of erectile power", Diagnostic Code 
7522.  See 38 C.F.R. § 4.20 (2009).  The rating schedule 
provides a 20 percent rating for deformity of the penis with 
loss of erectile power. This is a conjunctive set of 
criteria; both must be present to warrant compensation at the 
sole authorized level, 20 percent.  In this case, the medical 
evidence does not indicate that the Veteran  has a penile 
deformity, and he does not contend otherwise. Where the 
criteria for a compensable rating under a diagnostic code are 
not met, as here, a noncompensable rating is awarded.  See 38 
C.F.R. § 4.31 (2009).

Consequently, there is no basis for payment of compensation 
for erectile dysfunction under the rating schedule.  The 
Board again points out  that special monthly compensation 
based on loss of use of a creative organ under 38 U.S.C.A. § 
1114(k) has in fact been awarded. 

The above determination is based on consideration of 
pertinent provisions of the rating schedule.  The Board 
points out that there is no showing that, at any point since 
the August 13, 2007 effective date of the grant of service 
connection, that the Veteran's DM has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  In this regard, 
the Veteran's service-connected DM with erectile dysfunction 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating).  There also is no objective evidence that the 
disability has warranted frequent periods of hospitalization, 
or has otherwise rendered impractical the application of the 
regular scheduler standard.  In the absence of any of the 
factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  In this case, the rating 
criteria reasonably describe the Veteran 's disability level 
and symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.

In light of the above, there is no basis for staged ratings, 
pursuant to Hart, and the claim for a higher rating for 
diabetes mellitus with erectile dysfunction must be denied.  
In reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
the doctrine is not applicable in the instant appeal. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990). 


ORDER

A rating in excess of 20 percent for diabetes mellitus with 
erectile dysfunction is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veteran s Affairs


